Citation Nr: 0108154	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-00 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to August 
1989 and from August 1990 to January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in July 1999 by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in August 1999, a statement of the case was issued in August 
1999, and the veteran's substantive appeal was received in 
September 1999.

The issues of increased ratings for service-connected deep 
vein thrombosis and an upper lip laceration were also placed 
into appellate status.  However, subsequent rating actions 
assigned the particular ratings which the veteran had 
indicated that he was limiting his appeal to.  Accordingly, 
these issues are no longer in appellate status.  See AB v. 
Brown, 6 Vet.App. 35, 39 (1993).  The Board also notes that 
the July 1999 rating decision denied entitlement to service 
connection for a bilateral hammertoe disability, and the 
veteran initiated and completed an appeal as to this issue as 
well.  However, the bilateral hammertoe issue was withdrawn 
in October 2000.  


REMAND

Service medical records document knee complaints and include 
at least one medical diagnosis of degenerative joint disease 
in June 1998.  However, although VA examination in March 1999 
revealed clinical evidence of moderately severe medial and 
lateral laxity of both knees as well as tenderness to 
palpation, the only diagnosis rendered was arthralgia of the 
knees.  The Board notes that pain alone, without a diagnosed 
or identifiable underlying malady or condition does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  However, in view of the reported 
clinical findings and the medical diagnoses reflected in the 
service medical records within a year before the VA 
examination, the Board believes that reexamination by an 
appropriate medical specialist is warranted to determine 
whether or not disabilities of the knees other than the VA 
diagnosed pain are actually present.  

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This newly enacted legislation 
provides, among other things, for VA assistance to claimants 
under certain circumstances.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In view of the need for 
further medical examination as set forth above, review to 
ensure compliance with this new legislation is also 
appropriate. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and take appropriate action to comply 
with all notice/assistance provisions of 
the Veterans Claims Assistance Act of 
2000, including obtaining any pertinent 
VA and private medical records which are 
not already of record. 

2.  The veteran should be scheduled for a 
VA examination by an orthopedic 
specialist for the purpose of 
ascertaining the nature of any 
disabilities of the knees.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special tests and studies should be 
accomplished.  All clinical and special 
test findings should be clearly reported 
as well as any disorder which can be 
medically diagnosed.  For each such 
medically diagnosed disorder, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that such disorder is related to the knee 
complaints and symptomatology noted 
during service. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  Unless the full benefit 
sought is granted, the RO should furnish 
the veteran and his representative with 
an appropriate supplemental statement of 
the case and afford them an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to assist the veteran and 
ensure an adequate medical record for appellate review.  The 
veteran and his representative are free to submit additional 
evidence and argument in support of the matters addressed by 
the Board. 



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

